DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Steven Haas  on 3/10/2021.

The application has been amended as follows: 
Replace Claim 1  as follows:
--  1. An automatic packing device (1) for packing of cushioning element(s) (2) in a carton (C), said automatic packing device being configured to be mounted along a conveyor (4), said packing device (1) comprising: 
	a robotic cell (3),  and 
	a storage zone, 
	said robotic cell (3) comprising at least one means of gripping a cushioning element (2) in form of tubes of crinkled paper, said at least one means of gripping comprising a gripper (6) comprising two jaws (7) movable along a longitudinal axis compressing the cushioning element (2) when gripped, 
	wherein the storage zone comprises at least one magazine (18) comprising at least one cassette (8) receiving cushioning elements (2) from at least one cushioning element distributor (D1, D2) configured to deliver cushioning elements (2) of different materials, shapes and structures, wherein the magazine is movable from a loading position corresponding to a position facing the at least one cushioning element distributor (D1, D2) to an unloading position where the cassette (8) is located below the at least one means of gripping a cushioning element (2),
	the robotic cell (3) is associated computationally by an automaton to the magazine (18) , wherein the automaton determines, as a function of acquired dimensions of the carton (C), a number and type of cushioning elements (2) to be introduced. --  ;

Replace Claim 12  as follows:
--  12.  A method of inserting at least one cushioning element (2) into a carton (C) by a packing device (1), said method comprising the steps of:
acquisition by an automaton of a length, width and height of the carton (C);
determination by the automaton of a number and type of cushioning elements (2) comprising tubes of crinkled paper to be introduced into the loaded carton (C),
providing said at least one cushioning element in a cassette (8) from a cushioning element distributor (D1, D2),
	movement of the cassette (8) to an unloading position under a means of gripping a cushioning element (2),
	movement downward of the means of gripping a cushioning element (2) to substantially a bottom of the cassette (8);
	loading and compressing of the cushioning element (2) in the means of gripping,
	movement upward of the means of gripping  loaded with a cushioning element (2),
	movement of the cassette (8) from which the cushioning element (2) has been unloaded from the unloading position to a position awaiting loading,
	movement downward of the means of gripping loaded with the cushioning element (2),
	release of the cushioning element (2), and
	movement upward of the means of gripping of the cushioning element (2) to a loading position. --  .

REASONS FOR ALLOWANCE
Claims 1, 3, 5-6, 8, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claims 1 and 12, Applicant’s arguments filed 2/27/2021 (page 17 line 14 – page 18 line 7) regarding allowable subject matter are persuasive, including with respect to contrasts between features of the examined invention, as compared with the prior art of record. Note that the Examiner’s Amendment above further clarifies that the allowed packing device/method pertain to introduction of cushioning elements represented by tubes of crinkled paper inserted and exerting a cushioning effect as further detailed in the discussed in the 10/27/2020 Office Action (page 5 last Para).
Since the prior art (e.g. Sain) teaches devices and methods that lack said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 3, 5-6, 8, and 10-11 are allowable as depending from independent Claims 1 and 12, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Examiner, Art Unit 3731